Bell, J.
It does not clearly appear from the. statement of *649facts, what the evidence was in the court below. It is shown that the account books of the defendants were given in evidence before the jury, but we are not informed, with any particularity, what those books contained. It seems that only certain portions of their contents have been copied into the statement of facts. The evidence seems to have been presented to the jury in a manner somewhat loose and unintelligible, and we think it was error of the court to permit the account books of the defendants to go into the hands of the jury, under the circumstances, without some more definite explanation of their contents, than coúld be extracted from the testimony of the witnesses. It is said that some of the persons, who appeared by the books to be indebted to the firm of Young and Boren, were solvent and responsible; but the jury was. not told who were solvent and who were not, and there is nothing in the testimony to warrant the conclusion that Compton controlled the accounts due to the defendants, in any such manner as to make himself responsible for everything which appeared by the books to be due to Young and Boren. The suit was upon notes given, upon a settlement of accounts, the testimony to support the claim of Compton is brief, simple and easily intelligible. We think the introduction of the books of Young and Boren, without definite explanation of the use to be made ofrthem by the jury,« was calculated to involve them in error, and that the ends of justice will be* better served by another trial. The judgment is reversed and the. cause, remanded.
Reversed and remanded.